United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BOSTON HCS, Brockton, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John L. Whitehouse, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1932
Issued: January 16, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 13, 2017 appellant, through counsel, filed a timely appeal from an August 7,
2017 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that on January 23, 2018 the Director filed a Motion to Affirm in part and Remand in part. The
motion requested that the Board remand the case with regard to the termination of the medical benefits as she
acknowledged that OWCP had failed to provide proper pretermination notification. The motion further requested that
the Board affirm the termination of wage-loss compensation benefits contending that no pretermination notice was
required and that the medical evidence of record was sufficient to terminate wage-loss compensation. The Clerk of
the Appellate Boards served counsel with a copy of the motion and allotted him time to file a response. However, no
response was received. The Board has considered the motion and has proceeded with a decision on the merits.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits, effective June 17, 2015, because he no longer had residuals
or disability due to his accepted March 17, 2015 employment injury.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts of the case as presented in the
Board’s prior decision are incorporated herein by reference. The relevant facts are as follows.
On March 18, 2015 appellant, then a 47-year-old investigator, filed a traumatic injury claim
(Form CA-1) alleging that on March 17, 2015 he sustained injuries to his neck, back, and left eye,
as well as experienced a severe concussion, dizziness, and confusion when boxes fell on his head
and neck at work and caused him to fall forward onto his face. He stopped work on that date.
Appellant initially received treatment from his employee health unit. In a March 17, 2015
progress note, Dr. Andrea Ohldin, a staff physician, related that appellant fell onto the floor and
landed on the left side of his head after several books from a bookshelf fell on him. Appellant
noted feeling nauseated, dizziness, having difficulty standing, and feeling confused. Upon
physical examination, Dr. Ohldin observed a pink oval around 15 millimeters and a contusion
above appellant’s left eyebrow. She diagnosed “head trauma with fall and elevated blood
pressure.” Appellant was transported to urgent care for further evaluation.
In a March 17, 2015 urgent care record, Dr. Joan Cheng, a Board-certified diagnostic
radiologist, indicated that appellant was treated for confusion and nausea after a bookshelf fell on
his head. She reported that neurological examination showed clear speech and slightly slow
movements. Dr. Cheng diagnosed concussion.
A March 17, 2015 computerized tomography (CT) scan report of appellant’s head showed
mild soft tissue swelling overlying the left supraorbital, but no acute intracranial abnormality.
Appellant submitted various reports and letters dated March 19 to April 23, 2015 by
Dr. Glenn Tucker, a Board-certified internist. Dr. Tucker described that on March 17, 2015
appellant experienced vomiting, nausea, and dizziness at work when boxes fell on his head and
back. He discussed appellant’s history and provided physical examination findings. In reports
dated April 7 and 14, 2015, Dr. Tucker diagnosed other and unspecified cerebral laceration and
contusion, without mention of open intracranial wound, with concussion. He indicated that
appellant continued to experience symptoms relating to his March 17, 2015 head injury and had
impaired cognition after sustaining a severe concussion at work. Dr. Tucker advised that appellant
not return to work.
OWCP denied appellant’s claim in a decision dated May 15, 2015. It accepted that the
March 17, 2015 incident occurred as alleged, but denied appellant’s claim because the medical
evidence of record failed to establish a diagnosed condition causally related to the accepted
incident.
4

Docket No. 16-0777 (issued January 3, 2017).

2

Appellant timely requested a hearing before a representative of OWCP’s Branch of
Hearings and Review, which was held on November 20, 2015. OWCP received additional medical
evidence, including reports from Dr. Tucker dated May 12 and June 23, 2015.
By decision dated February 4, 2016, an OWCP hearing representative affirmed the
May 15, 2015 decision in part and revised it in part. She remanded the case for OWCP to accept
appellant’s claim for contusion of the left forehead because the evidence of record was sufficient
to establish a causal relationship between appellant’s diagnosed forehead contusion and the
March 17, 2015 employment incident. The hearing representative also found that the evidence of
record failed to establish that appellant’s concussion was causally related to the accepted incident.
In a decision dated March 9, 2016, OWCP accepted appellant’s claim for left forehead
contusion.
Appellant, through counsel, filed an appeal to the Board.
By decision dated January 3, 2017, the Board set aside and remanded the February 4, 2016
decision. It determined that Dr. Tucker’s reports raised an uncontroverted inference between
appellant’s diagnosed head concussion and the accepted March 17, 2015 employment incident.
The Board remanded the case for OWCP to further develop the medical evidence regarding
whether appellant’s head condition was causally related to the accepted incident.
OWCP referred appellant’s case, along with a statement of accepted facts (SOAF) and a
copy of the record, to Dr. Jacob Kogan, a Board-certified neurologist and second-opinion
examiner, to determine whether appellant’s diagnosed concussion was causally related to the
March 17, 2015 employment incident and whether he sustained any other diagnosed conditions as
a result of the accepted incident. In a June 2, 2017 report, Dr. Kogan accurately described the
March 17, 2015 employment incident and reviewed the record, including appellant’s medical
reports and the SOAF. He related that, although appellant’s symptoms of blurred vision, dizziness,
and nausea had resolved, appellant still complained of headaches and memory and concentration
difficulties. Upon physical examination, Dr. Kogan reported no tenderness or swelling and full
range of motion at appellant’s cervical and lumbar spine. He indicated that neurological
examination demonstrated that appellant was alert and oriented. Dr. Kogan related that appellant
had very good memory for recent and distal elements of his medical history, no pressured speech,
and organized thought process.
Dr. Kogan opined that appellant sustained a concussion and post concussive syndrome as
a result of the March 17, 2015 employment incident. He explained that contemporaneous medical
reports showed that appellant experienced typical symptoms of concussion and post concussive
syndrome, including cognitive impairment, mood changes, headache, nausea, and disequilibrium,
following the March 17, 2015 incident. Dr. Kogan indicated that appellant’s concussion was mild
in severity and further opined that appellant’s concussion and post concussive syndrome
conditions had resolved. He explained that the natural history of post concussive syndrome
following a mild concussion was that the symptoms resolved over the next months and were
completely resolved by three months. Dr. Kogan noted that appellant was currently more than two
years post injury, so residual symptoms of post concussive syndrome at this time would be
atypical. He reported that appellant’s current headaches were “likely” the result of a preexisting
chronic headache condition as appellant admitted that he had headaches of similar severity before
the March 17, 2015 employment incident. Dr. Kogan further indicated that appellant’s cognitive
3

or mood changes were “more likely” the result of his conditions of depression, anxiety, and posttraumatic stress disorder (PTSD). He recommended that appellant be referred to an appropriate
expert in psychiatry and neuropsychology. In a work capacity evaluation form (OWCP-5c),
Dr. Kogan indicated that appellant could return to his usual job without restrictions.
On June 2, 2017 OWCP requested an addendum from Dr. Kogan to address whether
appellant suffers any residuals of cognitive impairment, and, if not, when those residuals resolved.
In a June 8, 2017 addendum report, Dr. Kogan indicated that it was “more likely than not”
that appellant’s current cognitive complaints were due to his co-morbid diagnoses of depression,
anxiety, and PTSD rather than concussion or post concussive syndrome. He explained, however,
that a definitive opinion regarding this matter would require a psychiatric assessment. Dr. Kogan
also noted that it was difficult to establish a definitive date of resolution of appellant’s mild
concussion and post concussive syndrome because patients recover at variable rates. He related
that, based on the natural history of mild concussion and post concussive syndrome, the vast
majority of patients were completely recovered by three months. Dr. Kogan opined that
appellant’s residuals of mild concussion and post concussive syndrome “likely resolved” by
June 17, 2015.
By decision dated June 9, 2017, OWCP expanded the acceptance of appellant’s claim to
include mild concussion without loss of consciousness and post-concussion syndrome.
OWCP referred appellant’s case, along with an updated SOAF and a copy of the record, to
Dr. Maureen O’Connor, a clinical psychologist and second-opinion examiner, for a
neuropsychological evaluation in order to determine whether appellant continued to suffer residual
cognitive dysfunction causally related to his accepted concussion and post-concussion syndrome
conditions and whether he sustained any other neuropsychological conditions as a result of the
accepted incident. In a June 30, 2017 report, Dr. O’Connor reviewed appellant’s medical records
and documented a clinical interview where she recounted this history of the March 17, 2015
employment incident. She noted that appellant has a prior history of depression, anxiety, and
PTSD and reported that appellant believed that the March 17, 2015 employment incident triggered
his PTSD.
Dr. O’Connor provided examination findings from validity testing, cognitive testing, and
emotional/psychological testing. She related that current findings suggested some minor
inefficiency in cognitive domains of attention, problem solving, and recall of complex visual
material. Dr. O’Connor indicated that appellant’s interview suggested current depression and
anxiety. She further noted that it was difficult to interpret psychological testing due to an
inconsistency in appellant’s responses. Dr. O’Connor responded “No” indicating that appellant
did not suffer objective residual cognitive impairment causally related to his diagnosed mild
concussion and post concussive syndrome. She explained that appellant’s current “minor
cognitive inefficiencies … are thought to be better explained by preexisting psychological
conditions of depression, anxiety, and PTSD, and current additional stressors.” Dr. O’Connor
further reported that appellant suffered a concussion or mild traumatic brain injury and explained
that the expected course of recovery in mild traumatic brain injury was up to three months. She
opined: “I would expect that [appellant’s] post concussive symptoms would have resolved by
approximately June 17, 2015 given this literature.” In a work capacity evaluation form (OWCP5c), Dr. O’Connor indicated that appellant could return to work without restrictions
4

By decision dated August 7, 2017, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective June 17, 2015. It found that the weight of medical opinion evidence
rested with the opinions of Dr. Kogan and Dr. O’Connor, OWCP second-opinion examiners, who
had determined in reports dated June 2, 8, and 30, 2017 that appellant no longer had any residuals
or disability causally related to the March 17, 2015 employment injury. OWCP noted that both
Dr. Kogan and Dr. O’Connor opined that appellant’s work-related injury resolved no later than
June 17, 2015.5
LEGAL PRECEDENT
Under FECA,6 once OWCP has accepted a claim and paid compensation, it has the burden
of justifying termination or modification of compensation benefits.7 OWCP may not terminate
compensation without establishing that the disability ceased or that it was no longer related to the
employment.8 Its burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.9 The right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability compensation.10 To
terminate authorization for medical treatment, OWCP must establish that appellant no longer has
residuals of an employment-related condition, which require further medical treatment.11
ANALYSIS
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s wageloss compensation and medical benefits.
The Board finds that OWCP improperly terminated appellant’s wage-loss compensation
and medical benefits because the second opinion physicians failed to address whether all of
appellant’s accepted conditions had resolved. In reports dated June 2 and 8, 2017, Dr. Kogan
opined that appellant’s concussion and post concussive syndrome conditions had likely resolved
by June 17, 2015 and noted that appellant could return to his usual job without restrictions. He
did not, however, address whether appellant’s accepted left forehead contusion had resolved. The
April 21 and June 9, 2017 SOAFs provided to Dr. Kogan noted that appellant’s claim was accepted
for left forehead contusion. In his June 2 and 8, 2017 reports, however, he failed to opine on
whether appellant still suffered residuals or remained disabled as a result of his accepted forehead
contusion. In addition, Dr. O’Connor, in her June 30, 2017 report addressed only whether
5

The evidence of record indicates that a pretermination notice was not issued.

6

Supra note 2.

7

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

8

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37 ECAB
541 (1986).
9

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

10

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005); A.P., Docket No. 08-1822 (issued
August 5, 2009).
11

James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002); A.P., Docket No. 08-1822
(issued August 5, 2009).

5

appellant continued to suffer residual cognitive dysfunction causally related to appellant’s postconcussion syndrome conditions and whether he sustained any other neuropsychological
conditions.
It is well established that medical reports must be based on a complete and accurate factual
and medical background and that medical opinions not based on an accurate history and
background are of limited probative value.12 Because both second opinion physicians failed to
address all of appellant’s accepted conditions resulting from the March 17, 2015 employment
injury, OWCP erred in terminating appellant’s wage-loss compensation and medical benefits,
effective June 17, 2015, based on these reports.13 The Board finds, therefore, that OWCP has not
met its burden of proof to terminate appellant’s wage-loss compensation and medical benefits,
effective June 17, 2015.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective June 17, 2015.

12

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

13

See R.P., Docket No. 17-1133 (issued January 18, 2018) (the Board reversed OWCP’s decision terminating
appellant’s wage-loss compensation and medical benefits where the referee medical examiner did not address all of
the claimant’s accepted conditions); see also L.A., Docket No. 14-1138 (issued September 9, 2014).

6

ORDER
IT IS HEREBY ORDERED THAT the August 7, 2017 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 16, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

